Citation Nr: 9914845	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The appellant had active duty from October 1940 to February 
1946, and active duty for training from April 1968 to 
February 1972.  

This appeal arises from a June 1998 rating decision of the 
Des Moines, Iowa, regional office (RO), which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  

In August 1998, the veteran indicated that he desired a 
hearing before a Traveling Member of the Board.  However, 
during a hearing at the RO in September 1998, the veteran 
stated that he wished to withdraw his request for a Board 
hearing.  See 38 C.F.R. § 20. 702(e) (1998).  Accordingly, 
the Board will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1989, the 
RO denied a claim by the appellant for entitlement to service 
connection for hearing loss.

2.  The evidence received since the RO's September 1989 
decision is not cumulative of other evidence of record, and 
is probative of the issue at hand.

3.  Bilateral hearing loss was first reported during active 
duty for training.


CONCLUSIONS OF  LAW

1.  The RO's September 1989 decision, denying a claim of 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's September 1989 decision denying the appellant's claim 
for hearing loss, and the claim for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a September 
1989 decision, the RO in Sioux Falls, South Dakota, denied a 
claim of entitlement to service connection for hearing loss.  
A review of that determination reveals that the RO found that 
the submitted evidence did not show that the veteran had 
hearing loss related to his active duty, or to any subsequent 
period of active duty for training.  Specifically, the RO 
determined that the veteran's hearing loss preexisted his 
second period of service, which began in 1968.  A timely 
notice of disagreement was not submitted, and the RO's 
September 1989 decision became final.  38 U.S.C.A. 
§ 7105(b),(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In September 1997, the veteran filed an application to reopen 
his claim for service connection for bilateral hearing loss.  
In January 1998, the RO determined that new and material 
evidence had not been submitted.  After additional evidence 
was obtained, the RO affirmed its denial in June 1998.  The 
veteran appealed this decision.

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's September 1989 
decision.

Evidence of record at the time of the RO's September 1989 
decision included available service medical records, two VA 
audiological reports, dated in October 1988 and June 1989, 
respectively, and the veteran's written statements.  

The veteran's service medical records dated prior to July 
1969 were silent as to complaints, treatment or a diagnosis 
of hearing loss.  In July 1969, on examination, the following 
was reported: "abnormal whisper voice, expect member has 
perceptive hearing loss considering his long history of 
acoustic trauma, affecting the conductive zone, NCD (not 
considered disabling)."  An audiogram, dated in October 
1971, indicated that the veteran had hearing loss, as defined 
in 38 C.F.R. § 3.385 (1998).  An annual examination report, 
dated in January 1977, showed that the veteran was noted to 
have bilateral hearing loss, "min. NCD." 
 
In September 1989, the RO denied the claim, noting in part 
that the veteran had not shown that he had hearing loss 
during active duty, and that his hearing loss noted during 
his second period of service preexisted such service, and was 
not shown to be aggravated thereby.
 
Evidence received since the RO's September 1989 decision 
includes additional service medical records, and VA 
outpatient treatment reports dated in 1997.  Other evidence 
includes additional service records, the transcript from the 
veteran's hearing, and written statements from the veteran.

In the June 1998 rating decision (from which the present 
appeal arises), the RO apparently determined that new and 
material evidence had not been received to reopen the 
veteran's claim for bilateral hearing loss.  After reviewing 
the record from a longitudinal perspective, the Board 
disagrees and finds that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for bilateral hearing loss.

The submitted medical evidence includes several service 
medical examination reports, dated between 1957 and 1972.  
The service medical records dated prior to August 1968, which 
include several examination reports, are silent as to 
complaints, treatment or a diagnosis of hearing loss.  A 
report, dated in August 1968, indicates that the veteran was 
noted to have an abnormal binaural whisper voice NCD (not 
considered disabling).  An examination report, also dated in 
August 1968, noted "abnormal binaural whisper voice, expect 
this man has perceptive hearing loss considering his long 
history of acoustic trauma also affecting conductive zone. 
NCD."  An identical note appears in an October 1969 
examination report.  A letter from the Navy's Bureau of 
Medicine and Surgery (BUMED), dated in August 1969, indicates 
that a reexamination of the veteran's bilateral hearing loss 
was requested.  An audiogram report, dated in September 1969, 
shows that the veteran had hearing loss.  

As this evidence was not of record at the time of the RO's 
September 1989 decision, this evidence is "new" within the 
meaning of Elkins, supra.  In addition, although evidence of 
inservice hearing loss was already of record at the time of 
the RO's September 1989 decision, the Board finds that the 
submitted evidence 
is probative of the issue at hand, and is material.  In 
particular, the submitted evidence contains service medical 
records which contain additional findings of hearing loss 
that predate the earliest record of hearing loss at the time 
of the RO's September 1989 decision, as well as additional 
evidence showing that the veteran's hearing loss was severe 
enough to warrant action by BUMED.  Based on the foregoing, 
the Board finds that the submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim as it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability..."  38 C.F.R. § 3.156; Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). The Federal Circuit has noted 
that "any interpretive doubt must be resolved in the 
veteran's favor"  Hodge at 1361, n. 1.  Accordingly, the 
evidence submitted subsequent to the RO's September 1989 
decision is "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss.  As such, the claim for bilateral hearing loss 
is reopened. As competent evidence of a diagnosis of hearing 
loss, a chronic condition, during active duty for training, 
and current medical evidence of bilateral hearing loss has 
been presented, the appellant's claim for bilateral hearing 
loss is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  See Elkins, supra.


ORDER

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been presented; the 
appeal is granted to this extent.


REMAND 

In order to comply with the duty to assist as provided by 
38 U.S.C.A. § 5107, the case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since August 1997 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA audiology examination to 
determine the nature and etiology of all 
current hearing pathology.  All necessary 
tests and studies should be accomplished. A 
detailed medical history of the veteran's 
exposure to acoustic trauma, both in service 
and as a civilian, should be obtained  An 
opinion should be provided regarding the 
likelihood that current hearing loss 
disability had its onset in service, 
increased in severity beyond normal 
progression during service, or is  otherwise 
related to the veteran's active duty or 
active duty for training.  Reasons and bases 
for all conclusions should be provided.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

